GAVEGAN, J. (dissenting).
While the record on this appeal dis■closes incidents in the trial of the case which are most regrettable, I do not consider that the verdict of the jury was influenced in any degree by the attitude of the court towards the defendant’s counsel. Believing, as I do, that the defendant’s own testimony discredited him in the minds of the jury, I think the verdict should stand, and that the plaintiff should not be compelled to go to trial again on the issues which were found in her favor.
. The judgment should be affirmed, with costs to the respondent.